Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/21/2021 has been entered.

Claim status
Claims 8 – 10 are previously canceled.
Claims 1 – 7, and 11 – 14 are pending and are examined as following.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature(s) of the invention specified in the claims.
The following term cited in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 1	“a drum that is hinged to the pullout”, line 15; structure/feature/component to accomplish “hinged” is not shown in a drawing;


Claim 14	“two circular glass plates connected by a periphery wall”, line 11;
Claim 14	“electric motor”, line 16.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

Claim 1
“a drum that is hinged to the pullout”, line 15;
“the drum has a peripheral wall which connects the side walls”, line 16.

Claim 14
“two circular glass plates connected by a periphery wall”, line 11.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations
Claim 1	“means for setting the mixing element into rotation”, line 14

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means”, coupled with functional language “for setting … into rotation”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier sufficient to achieve the indicating function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “electric motor”, page 4 line 16 (para. 0014).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 7, and 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “two glass plates arranged in a standing fashion”, line 6 renders the claim indefinite, because the claim does not make clear the structural arrangement/configuration being recited as “standing fashion” The limitation is construed to read on the orientation of physical structures/components under the influence of gravity, because any structure/component stably supported by another object/structure is oriented in a standing fashion. For examination purposes, the limitation is construed to be describing structures/features/components capable of being described as plates, oriented such that some features of such plates extend in a generally vertical direction.
Further regarding claim 1, the limitation “a drum that is hinged to the pullout”, line 15 renders the claim indefinite, because the claim does not make clear the 
Additionally regarding claim 1, the limitation “a peripheral wall which connects the side walls”, line 16 renders the claim indefinite, because the claim and the specification do not make clear the structural arrangement/configuration being recited as “connected”. The specification, page 7 line 28 (para. 0029) recites but does not further clarify glass plates 3 connected by a peripheral wall 21. The drawings show a rectangular glass plate 3, fig. 1, and a circular band peripheral wall 21, and thus the arrangement/configuration “connected” is not clarified. For examination purposes, the limitation is construed to be reciting a structure capable of being described as a drum with a peripheral wall, which is involved in forming the relative position between two structures/components capable of being described as side walls.

Regarding claim 14, the limitation “two circular glass plates connected by a periphery wall”, line 11 renders the claim indefinite, because the claim and the specification do not make clear the structural arrangement/configuration being recited as “connected”. The specification, page 7 line 28 (para. 0029) recites but does not further clarify glass plates 3 connected by a peripheral wall 21. The drawings show a rectangular glass plate 3, fig. 1, and a circular band peripheral wall 21, and thus the arrangement/configuration “connected” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), in view of LANGHAMMER ET AL (US 4,155,294, newly cited), and in further view of CHALUPA (US 2,593,983, previously cited).
Regarding claim 1, Kammerer discloses
 a radiation grill [para. 0001, “a radiation grill”], comprising:
a housing [fig. 1, housing 1]; 
radiators [fig. 1, radiators 2], which are arranged in the housing [para. 0022, line 1, “In the housing 1, two groups of radiators 2 are arranged at a lateral distance from one another”], configured to emit light energy [“radiation in the infrared and visible spectral range”, para. 0002, Description]; 
[fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout], which, in a position retracted [see in fig. 1 the arrow that indicates that the holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1] into the housing [fig. 1, housing 1], closes an opening on a front side [see in fig. 1 that the front wall of the pullout formed by the holder 4 and the tub 6 is the same size as the opening in the front of the housing 1, and will close the housing 1 when the pullout is retracted into the housing 1] of the housing [fig. 1, housing 1]; 
wherein the pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout] carries two glass plates [fig. 1, two glass plates 3; para. 0024, line 1, “Two glass plates 3”] arranged in a standing fashion [see in fig. 1 that the glass plates 3 are arranged in a vertical or standing fashion], said glass plates [fig. 1, glass plates 3] limiting between them a cooking chamber [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3”] in the retracted position of the pullout [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3 and thus between the two groups of emitters 2, so that it is illuminated laterally by the emitters 2”; see in fig. 1 that when the pullout made up of the holder 4 and the tub 6 is moved to the retracted position indicated by the arrow inside of the housing 1, the glass plates 3 that are holding the food are positioned to be illuminated and heated by the emitters 2 so that the glass plates 3 are limiting a cooking chamber], 
wherein the radiators [fig. 1, radiators 2] are arranged outside [para. 0024, line 1, “Two glass plates 3 are located between the two groups of radiators 2”; see that the glass plates 3 are located between the radiators 2, which means that the radiators are located outside of the glass plates 3 and thus the cooking chamber] of the cooking chamber [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3”] between each of the two glass plates [fig. 1, glass plates 3] and a side wall [see in fig. 1 that the housing 1 does have a side wall depicted] of the housing [fig. 1, housing 1] to irradiate food in the cooking chamber by the emitted light energy from the radiators [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3 and thus between the two groups of emitters 2, so that it is illuminated laterally by the emitters 2”]; and
a movement [see in fig. 1 the arrow that indicates that holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1] of the pullout [fig. 1, holder 4, tub; see in fig. 1 that the holder 4 and the tub 6 form a pullout];
	wherein the two glass plates [fig. 1, glass plates 3; para. 0024, line 1 “Two glass plates 3”] are part of a radiant energy roasting insert [fig. 1, holder 4, tub 6, glass plate holder 7, and glass plates 3, together, are inserted into housing 1, and are for grilling food, considered as roasting].

    PNG
    media_image1.png
    823
    1013
    media_image1.png
    Greyscale


However, Kammerer does not explicitly disclose
a stop that limits a movement of the pullout;
a roasting insert which contains a mixing element;
including means for setting the mixing element into rotation; and
wherein the radiant energy roasting insert is a drum that is hinged to the said pullout, wherein the glass plates form side walls of the drum and the drum has a peripheral wall which connects the side walls.
Smith teaches [fig. 4, “cooking ranges, and…oven structures of such ranges”; page 1, col. 1 line 1] among other limitations
a stop [fig. 4, roll 13, lug 21] that limits a movement [page 1, col. 1 line 44, “For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer, as best shown in Fig. 2. Considering for the moment the channel bar 10, as shown in Figs. 1 and 2, it will be observed that it is equipped near the front of the oven with three rolls, designated at 12, 13 and 14, respectively, each of the ball bearing type”; page 1, col. 2 line 7, “the drawer may be moved in or out with a minimum of effort”; page 2 col. 1 line 58, “This work is further facilitated by providing means for stopping the opening movement of the drawer in two positions; one in which the drawer is not fully open, but is nearly so…and a second, fully-open position… For this purpose a small lug 21, Fig. 3, is welded or otherwise rigidly secured to the lower rail of the channel 8, Figs. 3 and 4, near its rearward end”; page 2 col. 2 line 10, “further opening movement brings this lug into contact with the second roll 13 where it again stops the opening movement of the drawer” See that the second roll 13 or stop on the channel bar 10 or outer rail makes contact with the lug 21 or stop at the fully open position of the drawer from the housing and stops the opening movement of the drawer or pullout] of the said pullout [fig. 4, front end piece 6, rear end piece 7, and channel bar 8; page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9”]. 
    PNG
    media_image2.png
    279
    1001
    media_image2.png
    Greyscale

Smith Fig. 4 noted
Langhammer teaches [cylindrical wall 10 defining a cylindrical cooking area, fig. 1] among other limitations
 a roasting insert which contains a mixing element [cage 30, and food container 24 with circular plate 26, stub 22, open end 25, mesh 27, and associated structures/features/components, fig. 1; cage 30 mixes contained food when rotated; cage 30, food container 24, and associated components are inserted into cylindrical wall 10, and rotated by electric motor 19, fig. 1].
Chalupa teaches [“a rotary roasting drum or tumbler, with the roasting heat applied at the exterior of such tumbler”; col. 1 line 7] among other limitations
means [fig. 1, electric motor 19] for setting the mixing element [fig. 1, tumbler 10] into rotation [col. 3 line 13, “an electric motor 19, which, by way of a small pulley on its shaft 20, a large pulley on the shaft 11 and a belt engaging both these pulleys, is indicated as the power means for rotating the tumbler 10”];
[fig. 1, tumbler 10, two end walls 17, and panes 23; col. 1 line 7, “a rotary roasting drum or tumbler”; col. 3 line 2, “a drum 10 constituting a tumbler”; col. 3 line 28, “each of said end walls 17 of the tumbler 10 … is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10, which is made of stainless steel”; see that the tumbler 10 or roasting insert has a peripheral wall made of metal, in this case stainless steel, with side walls that are made of panes of glass; energy is radiant energy of Kammerer, in a modification of Kammerer] is a drum [fig. 1, tumbler 10] that is hinged [col. 3 line 2, “a drum 10 constituting a tumbler mounted for rotation about a horizontal axis by means including a pair of end shafts 11 and 12 suitably journalled in and near the tops of a pair of vertical structures 14 and 15”] to the said pullout, wherein the glass plates form side walls [fig. 1, two end walls 17, and panes 23; col. 3 line 28, “each of said end walls 17 of the tumbler 10 … is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10] of the drum [fig. 1, tumbler 10] and the drum [fig. 1, tumbler 10] has a peripheral wall [col. 3 line 28, “each of said end walls 17 of the tumbler 10 … is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10, which is made of stainless steel” See that the tumbler 10 or roasting insert has a peripheral wall made of metal, in this case stainless steel, that connects side walls that are made of panes of glass] which connects the side walls [fig. 1, two end walls 17, and panes 23].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a lug, as taught by Smith, for the purpose of effecting a stop that limits the movement of a pullout, because Smith teaches the advantage that “the lug acts as an effective stop” [Smith, page 2, col. 2 line 4; “the racks are entirely outside the oven and can be removed or readjusted, as desired”, page 2 col. 1 line 66]. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of an inserted cage, as taught by Langhammer, for the purpose of providing an insertable cage for cooking, for the advantage of moving food while being heated to effect even heating, and for easy removal of food by removal of the cage [Langhammer, col. 2 line 47, Detailed Description: "The cage 30 is provided with end walls 32 and 34 and with mesh 36 on the sides and bottom to form ... a container for the foodstuffs when they are tumbled by rotation of the frame. ... A handle 40 is provided on the drawer to allow its easy removal and insertion of the foodstuffs"]. 
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a motor and a hinge to effect rotation of a tumbler, as taught by Chalupa, for the purpose of setting a mixing drum into rotation, for the advantage obtained to desirably process food in a tumbler, that “a subdivision of the roasting unit may be swung through 180° about a rotary joint” [Chalupa, col. 1 line 40] so that “the condensed volatiles drain back into the tumbler to become absorbed by the roasted beans and so return to said beans in their just previously existing dried, roasted condition” [Chalupa, col. 1 line 46].

Regarding claim 2, Kammerer, Smith, Langhammer, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the pullout, and the housing.
However, Kammerer does not explicitly disclose
the pullout is fastened to the housing by means of a telescopic rail guide.
Smith teaches among other limitations
the pullout [fig. 4, front end piece 6, rear end piece 7, channel bar 8] is fastened to [page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9…For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer”] the said housing [fig. 1, portion of range 2] by means of a telescopic rail guide [page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9… For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a channel bar and a runner, as taught by Smith, for the purpose of effecting an extended pulling out, and a stop that limits the movement of a pullout, for the advantage obtained that “this construction materially lightens the labor involved in cooking in an oven” [Smith, page 2, col. 1 line 50] by making it possible “to slide the entire load in the drawer completely out of the oven and into a position where she can inspect it, make any changes in it desired, and return it again without lifting any of the trays, pans, or other utensils” [Smith, page 2, col. 1 line 50].

Regarding claim 7, Kammerer, Smith, Langhammer, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, and the glass plates.
Kammerer further discloses
 the glass plates [fig. 1, glass plates 3; para. 0024, “Two glass plates 3”] are each held by a metal frame [para. 0026, “The glass plates 3 are attached to the tub 6. For this purpose, the trough 6 carries a glass plate holder 7, which has grooves into which the glass plates 3 are inserted. The glass plate holder 7 can be formed, for example, by two metal strips in which grooves are formed”].

Regarding claim 11, Kammerer, Smith, Langhammer, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the mixing elements, the drum, and the peripheral wall.
However, Kammerer does not explicitly disclose
emanate from the peripheral wall.
Chalupa teaches among other limitations
emanate from the peripheral wall [col. 3 line 28, “each of said end walls 17 of the tumbler 10…set in place in air-tight relation to the main structure of the tumbler 10, which is made of stainless steel”; see that the tumbler 10 or roasting insert has a peripheral wall made of metal, in this case stainless steel, that connects the side walls].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a tumbler, as taught by Chalupa, for the purpose of adding a rotating mixing drum, for the advantage obtained to desirably process food in a tumbler, that “a subdivision of the roasting unit may be swung through 180° about a rotary joint” [Chalupa, col. 1 line 40] so that “the condensed volatiles drain back into the tumbler to become absorbed by the roasted beans and so return to said beans in their just previously existing dried, roasted condition” [Chalupa, col. 1 line 46].

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), in view of LANGHAMMER ET AL (US 4,155,294, newly cited), and in view of CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 2, 7, and 11 above, in view of COOK ET AL (US 5,805,769, previously cited).
Regarding claim 3, Kammerer, Smith, Langhammer, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the radiator, and the cooking chamber.
Kammerer further discloses
reflectors [para. 0030, “radiators 2 can be arranged between reflectors”] are arranged on the side [para. 0030, “radiators 2 can be arranged between reflectors”; see that the radiators 2 or radiators are positioned between the reflectors meaning that the reflectors must be arranged laterally to the side of the radiators] of the radiator [fig. 1, radiators 2] facing away [para. 0030, “radiators 2 can be arranged between reflectors”; see that the radiators 2 or radiators are positioned between the reflectors meaning that the reflectors have to be laterally positioned on the outer side of the radiators in relation to the cooking chamber between the radiators and thus on a side facing away from the cooking chamber that is closer to the housing side wall] from the cooking chamber [para. 0024, “Food to be grilled can be held with a holder 4 between the two glass plates 3”], which reflectors [para. 0030, “radiators 2 can be arranged between reflectors”].
However, Kammerer does not explicitly disclose
reflectors are concavely curved.
Cook teaches [“ellipsoidal reflector is provided for a light energy emitting lamp which is used as a heating element within an oven”, Abstract, line 1] among other limitations
reflectors [fig. 3, ellipsoidal reflector 102] are concavely curved [fig. 3, ellipsoidal reflector 102; col. 6 line 4, “ellipsoidal reflector 102”; see that the ellipsoidal reflector 102 or reflector has a concavely curved shape].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of an ellipsoidal reflector, as taught by Cook, for the purpose of effecting concave reflective elements, for the advantage obtained that “When a heating element is placed at the focus of a parabolic reflector, the parabolic reflector reflects energy emitted by the heating element and uniformly distributes that energy over the cooking surface” [Cook, col. 1 line 67, and col. 2 line 1].

Regarding claim 4, Kammerer, Smith, Langhammer, Chalupa, and Cook discloses substantially all the features as set forth above, such as
the radiation grill, and the reflectors.
Kammerer further discloses
the reflectors [para. 0030, “radiators 2 can be arranged between reflectors”] are ceramic [para. 0030, “reflectors made of ceramic”].
However, Kammerer does not explicitly disclose
the ceramic reflectors are shells.
Cook teaches among other limitations
[fig. 3, ellipsoidal reflector 102] are shells [fig. 3, ellipsoidal reflector 102; col. 6 line 4, “ellipsoidal reflector 102”; see in fig. 3 that the ellipsoidal reflector 102 or reflector has a concavely curved shape that forms a protective structure or shell around the element 20 that is representing a radiator.  It would be obvious to a person having ordinary skill in the art from Cook’s Fig. 3 that the reflector looks like half of a clam shell; the ceramic reflector would have a shell shape and serve as a shell around the radiator].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a reflector of shell form, as taught by Cook, for the purpose of effecting concave reflective elements, for the advantage obtained that “When a heating element is placed at the focus of a parabolic reflector, the parabolic reflector reflects energy emitted by the heating element and uniformly distributes that energy over the cooking surface” [Cook, col. 1 line 67, and col. 2 line 1].

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), in view of LANGHAMMER ET AL (US 4,155,294, newly cited), and in view of CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 4, 7, and 11 above, in view of JONES ET AL (US 2012/0097046 A1, previously cited).
Regarding claim 5, Kammerer, Smith, Langhammer, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the pullout, the two glass plates, the cooking chamber, food, and the front side of the pullout.
Kammerer further discloses
the pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tray 6 form a pullout] comprises a channel between [para. 0007, “liquid that drips from the food to be grilled. To collect this liquid, a tub is arranged in the housing of the radiation grill under the food to be grilled”; para. 0029, “The trough 6 is preferably wider than the distance between the two glass plates 3 and arranged below them”; see that the trough 6 or channel is arranged underneath the cooking chamber and between the glass plates within the pullout] the two glass plates [fig. 1, glass plates 3; para. 0024, “Two glass plates 3”], where liquid dripping from grilled food can flow [para. 0007, “liquid that drips from the food to be grilled”; para. 0029, “Liquid that splashes on the glass plates 3 can then drip off the glass plates 3 and be collected by the tub 6”].
However, Kammerer does not explicitly disclose
channel leading away from the said cooking chamber where said liquid dripping from said grilled food can flow through an opening on the front side.
Jones teaches [“an electric cooking appliance and in particular a method and mode of cooking various types of kabobs indoors”, para. 0002] among other limitations
channel [para. 0023, “Grill Plate 30 as shown in FIG. 6 has a hole in its surface 33 which allows food drippings to exit the grill plate and collect in a grease cup 34… Grill plate 30 has raised edges 36 around its perimeter to prevent liquids from flowing off the edge of grill plate”] leading away from [para. 0023, “Grill Plate 30 as shown in FIG. 6 has a hole in its surface 33 which allows food drippings to exit the grill plate and collect in a grease cup 34; see that the grill plate 30 acts as a channel to collect liquid dripping from grilled food and send it away from the cooking area toward an opening in the housing] the cooking chamber where liquid dripping from grilled food [para. 0023, “food drippings”] can flow through an opening on the front side [fig. 2, spout 35; fig. 6, grill plate hole 33; see that the hole 33 or opening from the grill plate 30 or chamber at the front of the housing leads to the spout 35 or opening through the front wall of the housing of the cooking appliance].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a channel leading away from a cooking chamber, as taught by Jones, for the purpose of incorporating structures/features/components for liquid to flow out a front side, for the advantage of simplification of cleaning [Jones, “Grease cup 34 is removable for cleaning”, para. 0023; cleaning is simplified since liquids from cooking are funneled to a single, easily accessible receptacle at the front of the cooking appliance for disposal].

Regarding claim 6, Kammerer, Smith, Langhammer, Chalupa, and Jones discloses substantially all the features as set forth above, such as
the radiation grill, the front side of the pullout, liquid, and the channel.
However, Kammerer does not explicitly disclose
a collecting container is suspended on the front side of the pullout to receive liquid from the channel.
Jones teaches among other limitations
	a collecting container [fig. 2, grease cup 34] is suspended on the said front side [fig. 2, grease cup 34, housing area 34a; para. 0023, “Grease cup 34 is removable for cleaning and is housed in left end panel 21a”; see that the grease cup 34 or collecting container is suspended at the front side of the cooking appliance] of the said pullout to receive said liquid [para. 0023, “food drippings”] from the said channel [para. 0023, “Grill Plate 30 as shown in FIG. 6 has a hole in its surface 33 which allows food drippings to exit the grill plate and collect in a grease cup 34 … Grill plate 30 has raised edges 36 around its perimeter to prevent liquids from flowing off the edge of grill plate”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a grease cup on a front side, as taught by Jones, for the purpose of incorporating an easily accessible grease collection container, for the advantage of simplification of cleaning [Jones, “Grease cup 34 is removable for cleaning”, para. 0023; cleaning is simplified since liquids from cooking are funneled to a single, easily accessible receptacle at the front of the cooking appliance for disposal].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), in view of LANGHAMMER ET AL (US 4,155,294, newly cited), and in view of CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 7, and 11 above, in view of HOWDEN (US 2,845,254, previously cited).
Regarding claim 12, Kammerer, Smith, Langhammer, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the peripheral wall, and the drum.
However, Kammerer does not explicitly disclose
the peripheral wall has a sprocket on its outer side, via which sprocket the drum can be set into rotation.
Howden teaches [“rotary drum mixers, for mixing powdered and granular materials”, col. 1, line 1] among other limitations
the peripheral wall [col. 1 line 21, “the drum is rotatably supported on rollers for movement about a horizontal axis and driven by a motor through gearing engaging a toothed ring secured to the other periphery of the drum”] has a sprocket [fig. 2, toothed girth ring 10] on its outer side [col. 1 line 21, “the drum is…driven by a motor through gearing engaging a toothed ring secured to the other periphery of the drum”], via which sprocket [fig. 2, toothed girth ring 10] the drum [fig. 2, drum 1] can be set into rotation [col. 2 line 39, “The drum is driven by a motor 8 through worm gearing 9 and a toothed girth ring 10”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a toothed ring on the outside to rotate a tumbler, in a modification Kammerer and Chalupa, as taught by Howden, for the purpose of incorporating a feature for effecting rotation, for the advantage of enabling rotation without interfering with the ends of a tumbler: [Howden, “a stationary plate structure incorporating a feed chute leading into the interior of the drum, the other end of the drum projecting into a discharge chute”, col. 1 line 25;  such that the drum is accessible for inputs or outputs via the side walls while still being able to be rotated by a motor using gearing].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), in view of LANGHAMMER ET AL (US 4,155,294, newly cited), and in view of CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 7, and 11 – 12 above, in view of DISTASO ET AL (US 2010/0139641 A1, previously cited).
Regarding claim 13, Kammerer, Smith, Langhammer, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, and the housing.
However, Kammerer does not explicitly disclose
a fan is arranged in the housing for cooling.
	Distaso teaches [“oven comprises a housing…the inner walls defining an oven cavity in which means are provided for cooking foods, the means comprising a grill for browning the foods, the oven also comprising a door for closing the cavity”, Abstract, line 1] among other limitations
a fan [fig. 1, fan 15] is arranged in the said housing [fig. 1, cavity 8] for cooling [para. 0026, “a fan 15 for cooling the cavity 8”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a fan, as taught by Distaso, for the purpose of enabling cooling, for the advantage “to improve oven performance and to enable it to quickly cool down after use, at least one aperture 20 is provided in at least one wall (the rear wall 4 in the example) and is connectable selectively … to the environment external to the oven so as to be able to at least introduce fresh air (at ambient temperature) into the cavity 8”, [Distaso, para. 0026] in cooperation with “a fan 15 for cooling the cavity 8”, [Distaso, para. 0026].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), and in further view of CHALUPA (US 2,593,983, previously cited).
Regarding claim 14, Kammerer discloses
 a radiation grill [para. 0001, “a radiation grill”], comprising:
a housing [fig. 1, housing 1]; 
	a pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout], which, in a retracted position into the housing, closes an opening on a front side of the housing [see in fig. 1 the arrow that indicates that the holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1; see in fig. 1 that the front wall of the pullout formed by the holder 4 and the tub 6 is the same size as the opening in the front of the housing 1, and will close the housing 1 when the pullout is retracted into the housing 1];
	at least two radiators [fig. 1, radiators 2], which are arranged in the housing and disposed on opposite sides of the pullout [para. 0022, line 1, “In the housing 1, two groups of radiators 2 are arranged at a lateral distance from one another”; located on opposite faces of holder 4, fig. 1] when the pullout is in the position retracted into the housing [see in fig. 1 the arrow that indicates that the holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1], wherein the at least two radiators are configured to emit light energy [“radiation in the infrared and visible spectral range”, para. 0002, Description];
	wherein the pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout] rotatably carries a cylindrically-shaped radiant energy roasting insert having two circular glass plates connected by a periphery wall [fig. 1, two glass plates 3 connected by tub 6], wherein the two circular glass plates and periphery wall are configured to form a cooking chamber allowing food disposed within the radiant energy roasting insert to be [fig. 1, glass plates 3 and tub 6 form a volume; para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3”] by the emitted energy from the at least two radiators through the two circular glass plates [fig. 1, radiators 2].
However, Kammerer does not explicitly disclose
a stop that limits a movement of the pullout into an extended position beyond the front side of the housing;
the pullout rotatably carries a cylindrically-shaped roasting insert having two circular glass plates; and
an electric motor configured to rotate the radiant energy roasting insert.
Smith teaches [fig. 4, “cooking ranges, and…oven structures of such ranges”; page 1, col. 1 line 1] among other limitations
	a stop [fig. 4, roll 13, lug 21] that limits a movement [page 1, col. 1 line 44, “For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer, as best shown in Fig. 2. Considering for the moment the channel bar 10, as shown in Figs. 1 and 2, it will be observed that it is equipped near the front of the oven with three rolls, designated at 12, 13 and 14, respectively, each of the ball bearing type”; page 1, col. 2 line 7, “the drawer may be moved in or out with a minimum of effort”; page 2 col. 1 line 58, “This work is further facilitated by providing means for stopping the opening movement of the drawer in two positions; one in which the drawer is not fully open, but is nearly so…and a second, fully-open position… For this purpose a small lug 21, Fig. 3, is welded or otherwise rigidly secured to the lower rail of the channel 8, Figs. 3 and 4, near its rearward end”; page 2 col. 2 line 10, “further opening movement brings this lug into contact with the second roll 13 where it again stops the opening movement of the drawer” See that the second roll 13 or stop on the channel bar 10 or outer rail makes contact with the lug 21 or stop at the fully open position of the drawer from the housing and stops the opening movement of the drawer or pullout] of the said pullout into an extended position beyond the front side of the housing [fig. 4, end piece 6, end piece 7, and channel bar 8; page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9”; "second, fully-open position", page 2 col. 1 line 65]. 
Chalupa teaches [“a rotary roasting drum or tumbler, with the roasting heat applied at the exterior of such tumbler”; col. 1 line 7] among other limitations
the pullout [fig. 1, tumbler 10] rotatably carries [col. 3 line 2, “a drum 10 constituting a tumbler mounted for rotation about a horizontal axis by means including a pair of end shafts 11 and 12 suitably journalled in and near the tops of a pair of vertical structures 14 and 15”] a cylindrically-shaped roasting insert having two circular glass plates [fig. 1, two end walls 17, and panes 23; col. 3 line 28, “each of said end walls 17 of the tumbler 10…is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10].
an electric motor configured to rotate the radiant energy roasting insert [fig. 1, electric motor 19; col. 3 line 13, “an electric motor 19, which, by way of a small pulley on its shaft 20, a large pulley on the shaft 11 and a belt engaging both these pulleys, is indicated as the power means for rotating the tumbler 10”; energy is radiant energy of Kammerer, in a modification of Kammerer].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a lug, as taught by “the lug acts as an effective stop” [Smith, page 2, col. 2 line 4; “the racks are entirely outside the oven and can be removed or readjusted, as desired”, page 2 col. 1 line 66]. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a motor and a hinge to effect rotation of a tumbler, as taught by Chalupa, for the purpose of setting a mixing drum into rotation, for the advantage obtained to desirably process food in a tumbler, that “a subdivision of the roasting unit may be swung through 180° about a rotary joint” [Chalupa, col. 1 line 40] so that “the condensed volatiles drain back into the tumbler to become absorbed by the roasted beans and so return to said beans in their just previously existing dried, roasted condition” [Chalupa, col. 1 line 46].

Response to Amendment
The Claims, and Specification, filed on 04/21/2021 are acknowledged.

Response to Argument
The Remarks/Arguments, filed on 04/21/2021 is acknowledged.

A.	With respect to the rejection of claims 1 – 2, 7, and 11 under 35 USC 103 of Kammerer, Smith, Tironi, and Chalupa, The Applicant argues, filed on 04/21/2021, page 6 line 24 and thereafter:”The Office Action purports that Tironi teaches a “roasting insert.” However, Tironi teaches a rotary mixing drum that uses a fine mesh at its periphery such that hot air may be blow upwards through the drum to affect a cooking action. This is not what the Applicant teaches. To the contrary, the Applicant teaches a radiation grill that uses radiators to emit light energy through glass plates to thereby cook food located within the cooking chamber. Therefore, the Applicant has amended the claims to clarify the structural differences between Tironi’s teaching and the Applicant’s claimed structure such that the two references are not equated as being the same. Accordingly, due the arguments below, the Applicant believes the 103 obviousness rejections are in error and should be removed. In formulating the obviousness rejection combining Kammerer and Tironi, the Office Action purports that, “it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a rotating drum, as taught by Tironi, for the purpose of providing a roasting insert which contains a mixing element, for the advantage that the “rotation of the drum, results in a thorough mixing of vegetables” [Tironi, col. 1 line 65]." The Applicant believes the Office Action’s reasoning for modifying Kammerer with Tironi is fundamentally flawed as Tironi teaches away from the Applicant’s structure. More specifically, as can be seen below, Tironi explicitly teaches that tumbling drums, such as those used by the Applicant, result in too much breakage. “Mixing of very brittle material, such as the dried and freeze-dried vegetables used in making up packaged soup, in a manner to obtain thorough mixing with minimum breakage, has been a difficult problem which to date has not been adequately solved. The use of tumbling drums or the movement of stirring arms within a container are well-known methods of obtaining the desired degree of mixing, but such mechanical agitation inevitable results in an unacceptable amount of breakage, particularly where the articles being mixed have disparate shapes and sizes.” To the contrary of the Applicant’s structure, Tironi explicitly teaches that the air is a critical feature, in that the air is able to support the food that is dropped from the blades 14-21. “The inner surface of the drum carries a plurality of mixing blades 14-21 respectively, that are spaced angularly from each other around the drum and that extend longitudinally thereof Upon rotation of the drum, these blades carry materials to be mixed from the bottom region of the drum up to the top area of the drum (as viewed in the FIG.)- Since the air tends to fluidize the material within the drum, the blades 14-21 do not cause the tumbling action normally associated with rotary drum mixers, but merely lift the material up to the top of the drum where it is dropped into the airflow and is supported thereby. This gentle mixing action substantially eliminates breakage.” The Office Action purports it is obvious to combine Tironi for the advantage that the rotation of the drum results in a thorough mixing of vegetables. However, as can now be seen this is untrue. Accordingly, as taught by Tironi, the rotation of the Applicant’s drum (which doesn’t have upward blowing air) results in an unacceptable amount of breakage. Therefore, one skilled in the art reviewing Tironi would not be persuaded to combine it with Kammerer to result in the Applicant’s claimed invention. In other words, Tironi teaches away from being combined with Kammerer and thus cannot be used to support an obviousness rejection. For this reason, the rejection should be removed. M.P.E.P. 2143.01 section V states that the proposed modification cannot render the prior art unsatisfactory for its intended purpose. Alternatively, M.P.E.P. 2143.01 section VI states that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. As applied to the current rejection, the teaching of Tironi as cited by the Office Action did not include the upwards moving air stream. Therefore, the resulting mixing chamber would lead to an unacceptable amount of breakage as the Applicant’s structure would be unsatisfactory for Tironi’s intended purpose of reducing and eliminating breakage. Once again, it is not obvious to combine Tironi with Kammerer in accordance with M.P.E.P. sections V and VI. For this additional reason, the rejection should be removed. Finally, the Applicant believes the obviousness reasoning is not a prima facie case of obviousness that would result in the Applicant’s claimed solution. The Office Action has failed to explain why it is obvious to take the stationary glass panes in Kammerer and then modify them to be part of a rotatable roasting insert. Nothing in any of the prior art cited would suggest at such a modification. Tironi used air to heat the mixing drum, not radiant energy through glass plates. Chalupa used gas burners to heat the roasting unit, not radiant energy through glass plates. Kammerer taught a radiation grill that used protective glass, but this protective glass was stationary and was never configured to rotate in any manner for a roasting chamber. The Office Action has failed to explain how a radiant energy, rotatable, roasting chamber could be obvious in view of any of the cited art. In other words, the Office Action has simply failed to provide an obviousness reasoning that would result in the Applicant’s claimed structure. Rather, it was only the Applicant’s application which taught such a configuration for the first time. Therefore, for this additional reasoning, the rejection must be removed. The Applicant has detailed a multitude of reasons why the obviousness rejection must be removed based upon the purported combination of Kammerer, Smith, Tironi, Chalupa and the rest of the cited art. Accordingly, in view of the clarifying statements and arguments above, the Applicant respectfully requests that the rejections under §103(a) be withdrawn and that the claims are in condition for allowance, notice of which is respectfully requested.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 2, 7, and 11 under 35 USC 103 of Kammerer, Smith, Tironi, and Chalupa have been fully considered and are persuasive. The rejection of claims 1 – 2, 7, and 11 under 35 USC 103 of Kammerer, Smith, Tironi, and Chalupa has been withdrawn. However, upon further consideration, a new rejection of claim 1, and 14 is made, in view of the newly added limitations, such as, among others: “radiators … configured to emit light energy”, and in view of Applicant’s arguments. Claims 1 – 7, and 11 – 14 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 7, and 11 – 14 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and consideration of the newly cited Langhammer reference. Applicant’s arguments are not persuasive when previously cited Kammerer, Smith, and Chalupa, and newly cited Langhammer are considered, because it is respectfully argued that Kammerer, Smith, Langhammer, and Chalupa disclose/suggest all the limitations in claims 1 – 2, 7, and 11, in a new rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Tironi teaches away from combination with Kammerer, and that a modification of Kammerer and Tironi renders the rotating drum of Tironi unsatisfactory for its intended use, it is respectfully argued that the cage, food container, and circular plate of Langhammer teaches/suggests structures and motivation to modify the holder, and tub of Kammerer resulting in a roasting insert with a mixing element, see analysis above.
In response to Applicant’s arguments that the modification of Kammerer, Smith, Tironi, and Chalupa is based on Applicant’s claimed structure, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
REY (US 2,094,084) discloses a rotating drum for processing food.
WRIGHT (US 2,004,775) discloses a rotating drum for cooking food.

Applicant’s amendment of claims 1, and 14 added new limitations, such as, among others: “radiators … configured to emit light energy”. Claims 1 – 7, and 11 – 14 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 7, and 11 – 14 are changed in scope. A new rejection under 35 US 103 of presented in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
05/06/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761